Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/22 has been entered.
 
Claim Status:
	Claims 1-20 are pending.
	Claims 7-11 are withdrawn.
	Claims 1-6 and 12-20 are under examination. 

Withdrawn rejections:
Applicant's Declaration under 37 CFR 1.132 by Wataru Hirasawa, amendments and arguments filed 3/23/22 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6 and 12-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coulter et al. (US 20150132374) and Kusuda et al. (US 20130131184) and Krayz et al. (US 20090098200). 
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    567
    1469
    media_image1.png
    Greyscale

The claims are being examined with regard to the election of the species medium chain fatty acid triglyceride, gelatin and agar, and reduced sugar syrup.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	With regard to instant claim 1-5 and 12-16 Coulter et al. teach cyclosporine A active ingredient, which is claimed by applicant as a TDM drug, compositions comprising a matrix (claims 1 and 47-49) with a hydrogel forming polymer matrix of a continuous phase and a disperse phase (claims 66 and 68) where the hydrogel forming matrix is gelatin and agar (claim 96) and can further comprise a polyol excipient such as sorbitol (claim 97) and the disperse phase is medium chain fatty acid triglyceride (caprylic/capric) hydrophobic liquid (claim 100). Coulter et al. teach that the disperse phase is made by mixing a solution of cyclosporine in an oil and mixing the disperse phase into an aqueous phase with the hydrogel forming polymer (claim 101; [0277]) thus incorporating the active ingredient into the hydrophobic liquid and dispersing the hydrophobic liquid in the water-soluble polymer substance and excipient without any surfactant. Indeed Coulter et al. teach that the hydrogel forming matrix may further comprise a surfactant [0242] and that the oil phase my further comprise a surfactant [0265, 0279] where the permissive language “may” means that the surfactants are optional and not required. In fact, Coulter et al. even teach embodiments without surfactant and mention embodiments “when present” [0370]. Claim 83 states that the core further comprises a surfactant which indicates that surfactants are a new element introduced into the composition of claim 68. Thus, while claim 83 would be excluded from the instant claim language, the embodiment of at least claim 68, which is ultimately dependent upon claim 1, is not excluded and reads on the claimed subject matter.
	With regard to instant claim 1, Coulter et al. provide guidance on the amounts of the components. In Example 1 [0432], Coulter et al. provide an example with a core of: 

    PNG
    media_image2.png
    312
    627
    media_image2.png
    Greyscale

Normalizing the gelatin to 100 parts, then the oil Miglyol 810N medium chain triglycerides [0260, 0394] is present at 9.4 parts, the excipient sorbitol is present at 11.6 parts and the active cyclosporine A is present at 21.8 parts. While the active is outside the instantly claimed range, the other components fall within the claimed ranges. However, Coulter et al. teach that the amount of cyclosporine active can be reduced. Coulter et al. teach that: “The composition may be formulated into a unit dosage
form for oral administration comprising from 0.1 mg to 1000 mg, optionally from 1 mg to 500 mg, for example 10 mg to 300 mg, or 25 to 250 mg suitably about 25 mg, 35 mg, about 75 mg, about 180 mg, about 210 mg or about 250 mg cyclosporine A [0079]. 
	With regard to instant claims 6 and 17-20, Kusuda et al. teach that in this art, polyols such as sorbitol and reduced sugar syrup are functional equivalents [0077]. 
	With regard to instant claim 3, Krayz et al. teach numerous lipophilic active compounds including for example cyclosporine and rendering obvious other anticancer agents and immunosuppressants such as bleomycin, busulfan, doxorubicin, vincristine, tacrolimus, sirolimus, for example (claims 4-5; [0093]) as well as carbamazepine [0097]

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Coulter et al. is that Coulter et al. do not expressly teach adding reduced sugar syrup to the composition. This deficiency in Coulter et al. is cured by the teachings of Kusuda et al. 
2. The difference between the instant application and Coulter et al. is that Coulter et al. do not expressly teach 0.1 to 20 parts by mass of the active ingredient. This deficiency in Coulter et al. is cured by the teachings of Coulter et al. 
3. The difference between the instant application and Coulter et al. is that Coulter et al. do not expressly teach all active ingredients instantly claimed. This deficiency in Coulter et al. is cured by the teachings of Krayz et al. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so. 
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(I)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07).
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II)). 
Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)

"An examiner bears the initial burden of presenting a prima facie case of obviousness." In re Huai-Hung Kao, 639 F.3d 1057, 1066 (Fed. Cir. 2011.). “Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.” (KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007). The test of obviousness is: "what the combined teachings of the references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425 (C.C.P.A. 1981). Below the Examiner presents the argument(s) based upon sound articulated reasoning with rational underpinning based upon the evidence to demonstrate that the instantly claimed subject matter is prima facie obvious to the ordinary artisan.
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add reduced sugar syrup to the composition of Coulter et al., as suggested by Kusuda et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Coulter et al. teach adding polyols generically and sorbitol specifically (claim 97). The ordinary artisan in the art knows through the teachings of Kusuda et al. the sorbitol and reduced sugar syrup are functional polyol equivalents. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007). Moreover, “Where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious." In re Fout, 675 F.2d 297, 301 (CCPA 1982). Therefore the ordinary artisan would have a reasonable expectation of success in adding the polyol reduced sugar syrup to the composition of Coulter et al. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add 0.1 to 20 parts by mass of the active ingredient to the composition of Coulter et al. and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. Coulter et al. teach lower amounts of cyclosporine A [0079]. Therefore it is merely routine optimization of the surfactant free embodiments of Coulter et al. to have 0.1 to 20 parts by mass of the active ingredient with a reasonable expectation of success. Additionally, the amounts of the other components would be adjusted accordingly to the lower amount of active ingredient and it would appear to be nothing more than conventional optimization by the ordinary artisan to add enough of each component to achieve the desired result within the parts by mass instantly claimed especially when Coulter et al. provide a starting point for optimization.
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to add any of the claimed active ingredients to the composition of Coulter et al., as suggested by Krayz et al. and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because for the following sound articulated reasoning with rational underpinning based upon the evidence. While Coulter et al. teach compositions of cyclosporine A, the art of Krayz et al. teach other lipophilic drugs which would also be soluble in the oil phase of Coulter et al. Therefore, it would be obvious to the ordinary artisan to substitute any one or more of the instantly claimed active agents, as taught by Krayz et al., for the cyclosporine of Coulter et al. with a reasonable expectation of success. The ordinary artisan would do so to produce a dosage form that can treat a wider variety of conditions which are not treated by cyclosporine or to provide a different drug for patients who are allergic or have undesirable side effects to cyclosporine ([0004] of Coulter et al.) Thus the claimed active agents are all known by the medical/pharmaceutical artisan and can be readily substituted into the composition of Coulter et al. with a reasonable expectation of success.   
This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the combined references, especially in the absence of evidence to the contrary.
Response to Declaration
The Declaration filed 3/23/22 has been carefully considered but is not persuasive for the following reasons. First, the Examiner has not relied upon paragraphs [0037, 0135, 0142-0145] of Coulter to reject the present invention. Those paragraphs were cited in the response to arguments section of the Office Action: “With regard to Applicant’s assertions of “good dissolution properties and a sufficient bioavailability”, it is the Examiner’s position that the compositions of Coulter et al. also have good dissolution properties [0037, 0135, 0142-0145] which will naturally result in sufficient bioavailability.” The Declarant states: “I understand that Coulter does not teach or suggest a Formulation that has good dissolution properties which will naturally result in sufficient bioavailability without a surfactant.” Coulter teaches: “The presence of a surfactant in the oil phase may also provide enhanced solubilisation of the cyclosporin A (i.e. act as a solubiliser)…” [0265]. A reasonable interpretation is that the formulation already has a degree of solubilization of the cyclosporin which may be enhanced by addition of a surfactant. It is noted that Coulter also teach the artisan that cyclosporin A is preferably soluble in the oil phase and suitably dissolved in the oil phase [0277] which would appear not to require any further surfactant for solubilization. Furthermore, the claims do not have any limitations directed to dissolution properties or bioavailability. The Declarant is arguing limitations that are not present in the plain meaning of the language of the claim. See Sjolund v. Musland, 847 F.2d 1573, 1581 (Fed. Cir. 1988): ("[W]hile it is true that claims are to be interpreted in light of the specification and with a view to ascertaining the invention, it does not follow that limitations from the specification may be read into the claims").  Therefore, the argument is not directed at a limitation that actually appears in the claim. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982). The claimed subject matter includes all compositions with all degrees of dissolution and all degrees of bioavailability. So even if the composition of Coulter without a surfactant had poor dissolution and/or poor bioavailability, it would still read on the claimed subject matter. Respectfully, these arguments are not persuasive.
Secondly, the composition tested is not reasonably commensurate in scope with the claimed subject matter. Applicant tested:

    PNG
    media_image3.png
    121
    1412
    media_image3.png
    Greyscale

It is well settled “that objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support.” In re Graselli, 713 F.2d 731, 743 (Fed. Cir. 1983). See also MPEP 716. Applicant tested specific materials in specific amounts while the claimed subject matter is directed to any active ingredients, any hydrophobic liquid, any water-soluble polymer substance and any excipient.
	Third, Applicant compared the inventive example against “Prograf 5 mg hard capsule” which contains:

    PNG
    media_image4.png
    117
    1420
    media_image4.png
    Greyscale

The data shows essentially identical dissolution between Prograf and the inventive example (Figure 1, page 2 of 6).

    PNG
    media_image5.png
    836
    1468
    media_image5.png
    Greyscale

The Declarant states that the inventive composition which does not contain a surfactant exerts good dissolution properties and sufficient bioavailability as evidenced by the pharmacokinetic parameters. While this is not a comparison with the prior art of Coulter, the Examiner notes that Coulter provided embodiments that used SDS surfactant (Example 1), which synonymous with SLS surfactant used in Prograf. The Declarant has shown that the surfactant is not necessary to achieve dissolution. Therefore, the embodiments of Coulter without surfactant will also reasonably achieve dissolution as previously asserted by the Examiner. It appears that the Declarant has proved the Examiner’s point.
	As noted above, functional parameters of dissolution and/or pharmacokinetics are not claimed limitations and the claimed subject matter embraces all degrees of dissolution and pharmacokinetics.
	For at least these reasons, the Declaration is insufficient to overcome the rejection.  
Response to Arguments:
Applicant asserts that Coulter does not teach or suggest a Formulation that has good dissolution properties which will naturally result in sufficient bioavailability without a surfactant. Respectfully, the Examiner cannot agree. It is noted that the instant claims do not contain any functional language directed to dissolution properties or bioavailability. Applicants are arguing limitations that are not present in the plain meaning of the language of the claim. See Sjolund v. Musland, 847 F.2d 1573, 1581 (Fed. Cir. 1988) ("[W]hile it is true that claims are to be interpreted in light of the specification and with a view to ascertaining the invention, it does not follow that limitations from the specification may be read into the claims").  Therefore, the argument is not directed at a limitation that actually appears in the claim. See In re Self, 671 F.2d 1344, 1348 (CCPA 1982). The Examiner also notes that the claims of Coulter et al. are broader in scope then the disclosed examples of Coulter et al. While embodiments in the specification provide guidance as to the meaning of the terms in a claim, "a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." SuperGuide Corp. v. DirecTV Enters., Inc., 358 F.3d 870, 875 (Fed. Cir. 2004). Accordingly, it is improper to require surfactants found in the examples to be imported into a claim that is broader in scope than that embodiment. In addition, at least claims 1-41 of Coulter capture pharmacokinetic parameters and dissolution functional limitations for compositions without surfactants. 
The Examiner notes that the Examiner cited claims 66 and 68 of Coulter as reading on compositions without surfactants. The position of the Examiner is strengthened by the fact that Coulter instructs the artisan that the core further comprises a surfactant in the continuous phase (dependent claims 83-85) and the disperse phase further comprises a surfactant (dependent claim 87). The reasonable interpretation of that claim construction is that “further comprises” is adding a new element not found in the claim from which it depends. In the instant case, the embodiment of claim 68 did not have any surfactant present in the aqueous or disperse phases. The reasonable conclusion is that the embodiment of claim 68 is without surfactant. Indeed, Coulter et al. state: “When present surfactant (e.g. anionic surfactant) in the aqueous phase…” [0225]. The reasonable interpretation of this paragraph is that surfactants are not always present in the aqueous phase. See also [0370]. Additionally, it is well-established that consideration of a reference is not limited to the preferred embodiments or working examples, but extends to the entire disclosure for what it fairly teaches, when viewed in light of the submitted knowledge in the art, to a person of ordinary skill in the art. (Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); (“the fact that a specific [embodiment] is taught to be preferred is not controlling, since all disclosures of the prior art, including unpreferred embodiments, must be considered”) (quoting In re Lamberti, 545 F.2d 747, 750 (C.C.P.A. 1976)). In the instant case, the claimed embodiments of Coulter et al. and the teachings that surfactants are not always present weighs more favorably for the Examiners argument that Coulter et al. teach and suggest compositions not containing surfactant. Respectfully, Applicant’s arguments on this point are not persuasive. 
Applicant argues that: “As shown in the Hirasawa Declaration, the formulation corresponding to the currently claimed composition (i.e., which does not contain a surfactant) exerts the good dissolution properties and sufficient bioavailability that results in significant advantages, which cannot be expected from the disclosure of Coulter alone or in combination with any of Kusuda and Krayz.” However, the Examiner has shown the Declaration to be insufficient to overcome the rejection. In fact, it would appear that the Declaration demonstrates that the embodiments of Coulter without surfactant would exert good dissolution properties and sufficient bioavailability and support the Examiner’s position. 
Respectfully, for at least the reasons articulated above, none of Applicant’s arguments are persuasive and the claims remain soundly rejected.

Conclusion

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613